Case 1:16-cr-00011-JJM-LDA Document 96 Filed 02/15/19 Page 1 of 2 PageID #: 808



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA

               v.                               Criminal Case No. 16-00011-JJM― LDA

 JASON BOUDREAU,
           Defendant.



                     NOTICE OF WITHDRAWAL OF APPEARANCE

I, Richard W. Rose, hereby enter my withdrawal of appearance as counsel for the United States of
America in the above matter.



                                                          Respectfully submitted,

                                                          AARON L. WEISMAN
                                                          United States Attorney

                                                          /s/ Richard W. Rose
                                                          RICHARD W. ROSE
                                                          Assistant U. S. Attorney
                                                          United States Attorney’s Office
                                                          50 Kennedy Plaza, 8th Floor
                                                          Providence, RI 02903
                                                          Phone: (401) 709-5043




                                               1
Case 1:16-cr-00011-JJM-LDA Document 96 Filed 02/15/19 Page 2 of 2 PageID #: 809




                             CERTIFICATE OF SERVICE

      I hereby certify that on February 15, 2019, I caused the Notice of Withdrawal of
Appearance to be filed electronically and it is available for viewing and downloading
from the ECF system.



                                                      /s/ Richard W. Rose
                                                      RICHARD W. ROSE
                                                      Assistant U. S. Attorney
                                                      United States Attorney’s Office
                                                      50 Kennedy Plaza, 8th Floor
                                                      Providence, RI 02903
                                                      Phone: (401) 709-5043




                                            2
